[Cite as State v. Mays, 2014-Ohio-2637.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99150



                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                           TRACY MAYS
                                                     DEFENDANT-APPELLANT




                                       JUDGMENT:
                                   APPLICATION DENIED


                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-559249
                                   Application for Reopening
                                      Motion No. 474342

        RELEASE DATE: June 17, 2014
FOR APPELLANT

Tracy Mays, pro se
P.O. Box 231
Centralia, Illinois 62801


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Diane Smilanick
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN T. GALLAGHER, J.:

      {¶1} Tracy Mays has filed a second application for reopening pursuant to App.R.

26(B). Mays is attempting to reopen the appellate judgment rendered in State v. Mays,

8th Dist. Cuyahoga No. 99150, 2013-Ohio-4031. That appeal affirmed his conviction

for the offense of domestic violence.

      {¶2} Mays is permitted to file only one application for reopening with regard to a

specific appeal. Mays has already filed an App.R. 26(B) application for reopening, with

regard to appeal No. 99150, on December 2, 2013. The initial application for reopening

was denied on February 28, 2014. See State v. Mays, 8th Dist. Cuyahoga No. 99150,

2014-Ohio-814. There exists no right to file a second or successive application for

reopening under App.R. 26(B). State v. Cooey, 99 Ohio St.3d 345, 2003-Ohio-3914, 792

N.E.2d 720; State v. Williams, 99 Ohio St.3d 179, 2003-Ohio-3079, 790 N.E.2d 299;

State v. Cheren, 73 Ohio St.3d 137, 1995-Ohio-28, 652 N.E.2d 707; State v. Peeples, 73

Ohio St.3d 149, 1995-Ohio-36, 652 N.E.2d 717.

      {¶3} Application denied.



EILEEN T. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
SEAN C. GALLAGHER, J., CONCUR